Case 2:17-cv-06983-CAS-SK Document 64-5 Filed 06/03/19 Page 1 of 11 Page ID #:1461




                                       EXHIBIT 3
Case 2:17-cv-06983-CAS-SK Document 64-5 Filed 06/03/19 Page 2 of 11 Page ID #:1462




                   LAW OFFICES OF RONALD A. MARRON, APLC
                                           651 Arroyo Drive
                                        San Diego ▪ CA ▪ 92103
                                         Tel.: (619) 696-9006
                                          Fax: (619) 564-6665

                                             Firm Resume
  FIRM OVERVIEW

  The Law Offices of Ronald A. Marron is a recognized class action and complex litigation firm based
  out of San Diego, California, representing clients across the nation. Founded in 1996 with an
  emphasis in consumer and securities fraud, the firm has expanded its practice to include complex
  cases such as Ponzi schemes and shareholder derivative suits. The firm has skillfully litigated
  hundreds of lawsuits and arbitrations against investment advisors and stockbrokers, such as Morgan
  Stanley, LPL Financial, Merrill Lynch, Banc of America Securities, and Citigroup, who placed
  clients into unsuitable investments, failed to diversify, and who violated the Securities Act of 1933
  and/or 1934. Aptly and competently prepared to represent its clients, the firm has taken on cases
  against the likes of Shell Oil, Citigroup, Wells Fargo, Union Bank of California, American Express
  Advisors, Morgan Stanley and Merrill Lynch. Since 2004, the firm has devoted most of its practice
  to the area of false and misleading labeling of Consumer Products and food, drug and over-the-
  counter products, as well as seeking to protect consumers from unauthorized and unsolicited
  telephone calls, SMS or text messages to cellular phones from corporations under the Telephone
  Consumer Protection Act. The firm employs five attorneys, whose qualifications are discussed in
  brief below.

  THE MARRON FIRM’S ATTORNEYS:

  Ronald A. Marron, Founder
  As the founder of the Law Offices of Ronald A. Marron, APLC, Mr. Marron has been practicing law
  for 22 years. He was a member of the United States Marine Corps from 1984 to 1990 (Active Duty
  1984-1988, Reserves 1988-1990) and thereafter received a B.S. in Finance from the University of
  Southern California in 1991. While attending Southwestern University School of Law (1992-1994),
  he interned at the California Department of Corporations with emphasis in consumer complaints and
  fraud investigations. Mr. Marron has extensive experience in class actions and other complex
  litigation and has obtained hundreds of millions of dollars on behalf of consumers as lead counsel.
  Mr. Marron has represented plaintiffs victimized in Ponzi schemes, shareholder derivative suits, and
  securities fraud cases.

  Mr. Marron has assisted two United States Senate Subcommittees and their staff in investigations of
  financial fraud, plus the Senate Subcommittee on Aging relating to annuity sales practices by agents
  using proceeds from reverse mortgages. Mr. Marron's clients have testified before the United States
  Senate Subcommittee on Investigations relating to abusive sales practices alleged in a complaint he
  filed against All-Tech Investment Group. The hearings resulted in federal legislation that: (a) raised
  the minimum capital requirements, and (b) required written risk disclosure signed by consumer. The
  civil action resulted in return of client funds and attorneys’ fees pursuant to the private attorney
  general statute and/or Consumers Legal Remedies Act. Mr. Marron conducted the legal research



                                                                                                           1
Case 2:17-cv-06983-CAS-SK Document 64-5 Filed 06/03/19 Page 3 of 11 Page ID #:1463




  and co-wrote the brief that resulted in the largest punitive damages award (500%) in NASD history
  for aggrieved investors against Dean Witter Reynolds in securities arbitration. Mr. Marron's opinion
  on deferred annuity sales practices targeting the elderly has often been sought by major financial
  news organizations and publications such as Forbes, the Wall Street Journal, the Kiplinger's
  Retirement Report, CNN, and FOX News affiliates. In addition, he has devoted significant energy
  and time educating seniors and senior citizen service providers, legislators, and various non-profits
  (including Elder Law & Advocacy) about deferred annuity sales practices targeting the elderly. Mr.
  Marron had numerous speaking engagements at FAST (Fiduciary Abuse Specialist Team), which is
  an organization devoted to the detection of, prevention, and prosecution of elder financial abuse;
  Adult Protective Services; and Elder Law & Advocacy, a non-profit dedicated to assisting seniors
  who have been the victims of financial fraud. He has litigated hundreds of lawsuits and arbitrations
  against major corporations, such as Shell Oil, Citigroup, Wells Fargo, Morgan Stanley, and Merrill
  Lynch. In recent years, Mr. Marron has devoted almost all of his practice to the area of false and
  misleading labeling of food, dietary supplements, and over-the-counter products. He is a member in
  good standing of the State Bar of California; the United States District Courts for the Central, Eastern,
  Northern, and Southern Districts of California; the United States District Court for the Eastern
  District of Michigan; the United States for the Eastern District of Wisconsin; the United States
  District Court of Colorado; the United States Court of Appeals for the Ninth Circuit; and the Supreme
  Court of the United States.

  Alexis M. Wood, Senior Associate
  Ms. Wood graduated cum laude from California Western School of Law in 2009, where she was the
  recipient of the Dean’s Merit Scholarship for Ethnic & Cultural Diversity and also Creative Problem
  Solving Scholarships. In addition, during law school, Ms. Wood was the President of the Elder,
  Child, and Family Law Society, and participated in the study abroad program on international and
  comparative human rights law in Galway, Ireland. Ms. Wood interned for the Alternate Public
  Defender during law school, and also held a judicial externship with the San Diego Superior Court.
  Upon graduation, Ms. Wood obtained her Nevada Bar license and worked at the law firm Alverson
  Taylor Mortensen & Sanders in Las Vegas, Nevada where she specialized in medical malpractice.
  Ms. Wood then obtained her license to practice law in California in 2010 and worked at the
  bankruptcy firm Pite Duncan, LLP in San Diego, California, in which she represented financial
  institutions in bankruptcy proceedings. She additionally worked for the national law firm Gordon &
  Rees, LLP as an associate attorney in the professional liability defense and tort & product liability
  practice groups. Ms. Wood was also selected to the 2015 and 2016 California Super Lawyers Rising
  Star list (general category)—a research-driven, peer influenced rating service of outstanding lawyers
  who have attained a high degree of peer recognition and professional achievement. No more than
  2.5% of the lawyers in the state were selected for the Rising Stars list. Ms. Wood joined the Law
  Office of Ronald Marron in September of 2012 and has dedicated her practice to consumer advocacy.
  Ms. Wood is also a foster youth advocate with Voices for Children. She is a member in good standing
  of the State Bar of California; the State Bar of Nevada; the United States District Courts for the
  Central, Eastern, Northern, and Southern Districts of California; the United States District Court of
  Nevada; the United States District Court for the Eastern District of Wisconsin; the United States
  District Court of Colorado; and the United States Court of Appeals for the Ninth Circuit.

  Kas L. Gallucci, Senior Associate
  Ms. Gallucci graduated cum laude from California Western School of Law in 2012, where she ranked
  in the top 12% of her graduating class and was listed on the Dean’s Honor List for four terms. During


                                                                                                              2
Case 2:17-cv-06983-CAS-SK Document 64-5 Filed 06/03/19 Page 4 of 11 Page ID #:1464




  law school, Ms. Gallucci received the highest grade in her Legal Skills and Advanced Legal Research
  classes. She also participated in the Capitals of Europe Summer Study Abroad Program, where the
  Honorable Samuel A. Alito, Jr. was a Distinguished Guest Jurist. Ms. Gallucci has worked for the
  firm since 2009 and has a number of years’ experience in consumer fraud cases and is currently
  prosecuting violations of the Telephone Consumer Protection Act. Ms. Gallucci also regularly assists
  with the firm’s food, drug, and cosmetic cases. She is a member in good standing of the State Bar of
  California; the United States District Courts for the Central, Northern, and Southern Districts of
  California; the United States District Court for the Eastern District of Michigan; the United States
  District Court for the Eastern District of Wisconsin; the United States District Court for New Mexico;
  the United States District Court of Colorado; and the United States Court of Appeals for the Ninth
  Circuit.

  Michael Houchin, Associate
  Mr. Houchin has been with the Law Offices of Ronald A. Marron since 2011. Prior to passing the
  California bar exam, Mr. Houchin worked as a law clerk for the firm while he attended law school
  courses in the evenings at the Thomas Jefferson School of Law. During law school, Mr. Houchin
  received four Witkin Awards for the highest grade achieved in his Legal Writing, Constitutional
  Law, American Indian Law, and California Civil Procedure courses. He also served as an editor on
  the Thomas Jefferson Law Review and was a member of an editing team that prepared a student Note
  for compliance with publishable quality standards. See I. Suruelo, Harmonizing Section 14(B) with
  The Policy Goals of the NLRA on the Heels of Michigan's Enactment of Right-To-Work Laws, 36 T.
  JEFFERSON L. REV. 427 (2014). Mr. Houchin graduated magna cum laude in May of 2015 and ranked
  in the top 5% of his graduating class. Through his work at the Law Offices of Ronald A. Marron,
  APLC, Mr. Houchin has gained substantial familiarity with multi-district litigation proceedings,
  solutions for e-discovery management, and false advertising investigations. He is a member in good
  standing of the State Bar of California; and the United States District Courts for the Central, Eastern,
  Northern, and Southern Districts of California; the United States Court of Appeals for the Ninth
  Circuit; and the Supreme Court of the United States.

  Lilach Halperin, Associate
  Ms. Halperin graduated cum laude from the University of San Diego School of Law in 2018. During
  law school, Ms. Halperin held a judicial externship with the San Diego Superior Court and
  volunteered for numerous pro bono clinics, including the USD Entrepreneurship Clinic, the USD
  State Sales and Use Tax Clinic, and the San Diego Clean Slate Clinic. In addition, Ms. Halperin was
  the Chair of the USD Pro Bono Legal Advocates Consumer Affairs Clinic, where she worked with
  the Legal Aid Society of San Diego to assist indigent clients with lawsuits in consumer protection
  law. In her third year of law school, Ms. Halperin was hired as a law clerk for the Law Offices of
  Ronald A. Marron and assisted in consumer fraud cases for the firm, including the areas of false and
  misleading labeling of consumer products. Ms. Halperin recently passed the California Bar and will
  continue working for the Marron firm as an Associate Attorney. She is a member of good standing
  of the State Bar of California; and the United States District Courts for the Southern, Northern and
  Central Districts of California.

  Support Staff
  The Marron Firm also employs a number of knowledgeable and experienced support staff, including
  paralegals and legal assistants.



                                                                                                             3
Case 2:17-cv-06983-CAS-SK Document 64-5 Filed 06/03/19 Page 5 of 11 Page ID #:1465




  EXAMPLES OF MARRON FIRM’S SUCCESSES ON BEHALF OF CONSUMERS

  Rwomwijhu v. SMX, LLC, No. BC634518 (L.A. Supr. Ct.)
  On January 11, 2019, the Honorable Carolyn B. Kuhl granted final approval of case brought pursuant
  to under California’s Private Attorneys General Act where the Law Offices of Ronald A. Marron
  served as co-lead class counsel.

  Jackson v. Lang Pharma Nutrition, Inc., No. 37-2017-00028196-CU-BC-CTL (S.D. Supr. Ct.)
  On December 20, 2018, the Honorable Joel R. Wohlfeil of the California Superior Court granted
  final approval to a nationwide labeling case settlement involving Co-q10 dietary supplements where
  the Law Offices of Ronald A. Marron served as class counsel. The settlement created a fund in the
  amount of $1,306,000 for which class members could elect to obtain cash or product vouchers.

  Medina v. Enhanced Recovery Company, LLC, No. 15-CV-14342-MARTINEZ-MAYNARD
  (S.D. Fla.)
  On December 12, 2018, the Honorable Judge Jose E. Martinez granted preliminary approval of a
  nationwide TCPA class action settlement and appointed the Law Offices of Ronald A. Marron as
  co-lead class counsel. A final approval hearing is scheduled for June 19, 2019.

  Simms v. ExactTarget, LLC, No. 1-14-cv-00737-WTL-DKL (S.D. Ind.)
  On October 19, 2018, the Honorable William T. Lawrence granted final approval of a nationwide
  TCPA class action settlement where the Law Offices of Ronald A. Marron served as class counsel.
  The settlement created a $6.25 million common fund.

  Mancini v. The Western and Southern Life Insurance Company, et al., No. 16-cv-2830-LAB
  (WVG) (S.D. Cal)
  On September 18, 2018, the Honorable Larry Alan Burns granted final approval of settlement in the
  amount of $477,500 to resolve claims under California’s Private Attorneys General Act.

  Gonzales v. Starside Security & Investigation, No. 37-2015-00036423-CU-OE-CTL
  (S.D. Supr. Ct.)
  On September 7, 2018, the Honorable Gregory W. Pollack granted final approval of a wage and hour
  class action settlement and where the Law Offices of Ronald A. Marron served as class counsel.

  Mollicone v. Universal Handicraft, No. 17-21464-Civ-Scola (S.D. Fla.)
  On August 10, 2018, the Honorable Robert N. Scola, Jr. granted final approval of class action
  settlement regarding false advertising claims of Adore cosmetics products marketed as containing a
  plant stem cell formula where in which the Law Offices of Ronald A. Marron served as class counsel.
  In his Preliminary Approval Order, Judge Scola stated that the Marron Firm is “experienced and
  competent in the prosecution of complex class action litigation.” (Dkt. No. 120).

  Mason v. M3 Financial Services, Inc., No. 15-cv-4194 (N.D. Ill.)
  On June 29, 2018, the Honorable Andrea R. Wood granted final approval of a nationwide TCPA
  class action settlement in the amount of $600,000 in which the Law Offices of Ronald A. Marron


                                                                                                        4
Case 2:17-cv-06983-CAS-SK Document 64-5 Filed 06/03/19 Page 6 of 11 Page ID #:1466




  served as co-lead class counsel.

  Lucero v. Tommie Copper, Inc., No. 15 Civ. 3183 (AT) (S.D. N.Y.)
  On May 4, 2018, the Honorable Analisa Torres granted final approval of a false advertising class
  settlement in the amount $700,000. This case involves allegations of false and deceptive advertising
  and endorser liability for copper fabric compression clothing. On January 4, 2016, the Honorable
  Analisa Torres appointed the Marron firm as Interim Lead Class Counsel over the opposition and
  challenge of other plaintiffs’ counsel, noting that the Marron firm’s “detailed” complaint was “more
  specifically pleaded, . . . assert[ing] a more comprehensive set of theories . . . [and was] more
  factually developed.” Potzner v. Tommie Copper Inc., No. 15 CIV. 3183 (AT), 2016 WL 304746,
  at *1 (S.D.N.Y. Jan. 4, 2016). Judge Torres also noted that Mr. Marron and his firm’s attorneys had
  “substantial experience litigating complex consumer class actions, are familiar with the applicable
  law, and have the resources necessary to represent the class.” Id.

  Gutierrez-Rodriguez v. R.M. Galicia, Inc., No. 16-cv-00182-H-BLM (S.D. Cal.)
  On March 26, 2018, the Honorable Marilyn Huff granted final approval of a nationwide TCPA class
  action settlement which provided monetary relief in the amount of $1,500,000, in addition to
  significant injunctive relief. (Dkt. 67.) The Law Offices of Ronald A. Marron were appointed class
  counsel. Gutierrez-Rodriguez v. R.M. Galicia, Inc., No. 16-CV-00182-H-BLM, 2018 WL 1470198,
  at *2 (S.D. Cal. Mar. 26, 2018).

  Thornton v. NCO Financial Systems, No. 16-CH-5780 (Cook County, Ill)
  On October 31, 2017, the Honorable Tomas R. Allen of the Circuit Court of Cook County, Illinois,
  granted final approval to a nationwide TCPA class which created a common fund in the amount of
  $8,000,000 and also provided for injunctive relief. The Law Offices of Ronald A. Marron served as
  co-lead class counsel.

  Elkind v. Revlon Consumer Products Corporation, No. 14-cv-2484(JS)(AKT) (E.D.N.Y.)
  On September 5, 2017, the Honorable A. Kathleen Tomlinson granted final approval of a nationwide
  false advertising class action settlement which challenged Revlon’s advertising of its “Age Defying
  with DNA Advantage” line of cosmetics in the amount of $900,000, and significant injunctive relief.
  The Law Offices of Ronald A. Marron served as co-lead class counsel.

  Sanders v. R.B.S. Citizen, N.A., No. 13-CV-03136-BAS (RBB) (S.D. Cal.)
  On January 27, 2017 the Honorable Cynthia A. Bashant granted final approval of a nationwide
  TCPA class action settlement in the amount of $4,551,267.50. Sanders v. R.B.S. Citizen, N.A., No.
  13-CV-03136-BAS (RBB), 2017 WL 363536 (S.D. Cal. Jan. 25, 2017). On July 1, 2016, the
  Honorable Cynthia A. Bashant certified a nationwide class, for settlement purposes, of over one
  million persons receiving cell phone calls from Citizens made with an alleged automatic telephone
  dialing system. Dkt. 107. The Court appointed the Law Offices of Ronald A. Marron as class
  counsel, noting they have “significant experience in handling class actions.” Id.

  In re Leaf123 (Augustine v. Natrol), No. 14-114466 (U.S. Bankruptcy Court for the District of
  Delaware)
  This action involved allegations of false and deceptive advertising of Senna Leaf tea products as
  dietary aids. Plaintiff alleged Senna Leaf is nothing more than a stimulant laxative which does not
  aid diets but hinders them. After a strong showing in the district court, and pursuant to other actions


                                                                                                            5
Case 2:17-cv-06983-CAS-SK Document 64-5 Filed 06/03/19 Page 7 of 11 Page ID #:1467




  against the defendant manufacturer, the defendant filed for bankruptcy. The Marron Firm followed
  defendant to the federal bankruptcy court and retained bankruptcy counsel to assist. After a full day
  mediation before a retired federal jurist, and months of follow up negotiations, a settlement was
  reached. On August 7, 2015, in In re Leaf123 (adversary proceeding of Augustine v. Natrol), the
  Honorable Brendan L. Shannon approved an injunctive relief-only settlement, finding it “fair,
  reasonable and adequate.”

  Johnson v. Triple Leaf Tea, Inc., No. 3:14-cv-01570-MMC (N.D. Cal.)
  An injunctive relief class action settlement, requiring manufacturer of senna leaf diet teas to re-label
  their products and remove ingredients based on alleged consumer confusion and harm, was filed in
  April 2014. The Marron firmed served as class counsel and the Honorable Maxine M. Chesney,
  Senior U.S. District Court Judge granted final approval to a classwide settlement on November 16,
  2015. Johnson v. Triple Leaf Tea Inc., No. 3:14-CV-01570-MMC, 2015 WL 8943150, at *3, *5
  (N.D. Cal. Nov. 16, 2015) (“Class Counsel has fully and competently prosecuted all causes of action,
  claims, theories of liability, and remedies reasonably available to the Class Members. The Court
  hereby affirms its appointment of the Law Offices of Ronald A. Marron, APLC as Class Counsel . .
  . . Class Counsel and Defendant's counsel are highly experienced civil litigation attorneys with
  specialized knowledge in food and drug labeling issues, and complex class action litigation
  generally.”).

  Perry v. Truong Giang Corp., Case No. BC58568 (L.A. Supr. Ct.)
  Plaintiff alleged defendant’s Senna Leaf teas, advertised as diet aids, were falsely or misleadingly
  advertised to consumers. After an all-day mediation, a class wide settlement was reached. In
  granting final approval to the settlement on August 5, 2015, the Honorable Kenneth Freeman noted
  that class counsel’s hourly rates were “reasonable” and stated the Marron Firm’s lawyers used skill
  in securing the positive results achieved on behalf of the class. The court also noted “this case
  involved difficult legal issues because federal and state laws governing dietary supplements are a
  gray area, . . . the attorneys displayed skill in researching and settling this case, which provides a
  benefit not only to Class Members but to the public at large . . . .”

  Carr v. Tadin, Inc., No. 3:12-cv-03040-JLS-JMA (S.D. Cal.)
  An injunctive relief class action settlement, requiring manufacturer of diet teas and other health
  supplements to re-label their products to avoid alleged consumer confusion, was filed in January 2014
  before the Honorable Janis L. Sammartino. The Marron Firm was appointed as class counsel and the
  classwide settlement was granted final approval on December 5, 2014.

  Gallucci v. Boiron, Inc., No. 3:11-cv-2039-JAH (S.D. Cal.)
  The firm was class counsel for consumers of homeopathic drug products in an action against
  Boiron, Inc., the largest foreign manufacturer of homeopathic products in the United States,
  involving allegations that Boiron’s labeling and advertising were false and misleading. We obtained
  a nationwide settlement for the class which provided injunctive relief and restitution from a common
  fund of $5 million. The settlement was upheld by the Ninth Circuit on February 21, 2015. The case
  also    set    an     industry     standard    for    homeopathic       drug      labeling.       See
  www.homeopathicpharmacy.org/pdf/press/AAHP_Advertising_ Guidelines.pdf.

  Red v. Kraft Foods Global, Inc., No. 2:10-1028-GW (C.D. Cal)
  The firm represented consumers in a class action against one of the world’s largest food


                                                                                                             6
Case 2:17-cv-06983-CAS-SK Document 64-5 Filed 06/03/19 Page 8 of 11 Page ID #:1468




  companies and was appointed lead counsel in a consolidated putative class action. Though not fully
  settled, the action has resulted in a permanent injunction barring the use of deceptive health claims
  on Nabisco packaged foods containing artificial trans fat. The Court has also granted an interim
  award of attorneys’ fees.

  Mason v. Heel, Inc., No. 3:12-cv-3056-GPC-KSC (S.D. Cal.)
  Plaintiff alleged false and deceptive advertising of over-the-counter homeopathic drugs. On October
  31, 2013, the Honorable Gonzalo P. Curiel granted preliminary approval to a nationwide class
  settlement of $1 million in monetary relief for the class plus four significant forms of injunctive
  relief. Final approval was granted on March 13, 2014. See Mason v. Heel, Inc., 3:12-CV-03056-
  GPC, 2014 WL 1664271 (S.D. Cal. Mar. 13, 2014).

  Clark v. National Western Life Insurance Co., No. BC321681 (L.A. Co. Super. Ct.)
  Class action involving allegations of elder financial abuse and fraud. After litigating the case for
  well over six years, including Mr. Marron being appointed co-lead class counsel, the case resulted
  in a settlement of approximately $25 million for consumers.

  In re Quaker Oats Labeling Litig., No. 5:10-cv-00502-RS (N.D. Cal.)
  False and deceptive advertising case concerning Instant Oats, Chewy Granola Bars and Oatmeal To
  Go products, including use of partially hydrogenated vegetable oil while also representing the
  products as healthy snacks. An injunctive relief class action settlement was granted preliminary
  approval on February 2, 2014, with my firm being appointed Class Counsel. On July 29, 2014, the
  court granted the final approval of the settlement.

  Nigh v. Humphreys Pharmacal, Inc., No. 3:12-cv-02714-MMA-DHB (S.D. Cal.)
  Case involving allegations of false and deceptive advertising of homeopathic over-the-counter drugs
  as effective when they allegedly were not. On October 23, 2013, a global settlement was granted
  final approved by the Honorable Michael M. Anello, involving a common fund of $1.4 million plus
  five significant forms of injunctive relief for consumers.

  Burton v. Ganeden Biotech, Inc., No. 3:11-cv-01471-W-NLS (S.D. Cal.)
  Action alleging false and deceptive advertising of a dietary probiotic supplement. On March 13,
  2012, the Marron Firm settled the case for $900,000 in a common fund plus injunctive relief in the
  form of labeling changes. Final approval was granted on October 5, 2012.

  Hohenberg v. Ferrero U.S.A., Inc., No. 3:11-CV-00205-H-CAB (S.D. Cal.)
  This case involved false and deceptive advertising of sugary food product as a healthy breakfast food
  for children. After successfully defeating a motion to dismiss, Hohenberg, 2011 U.S. Dist. LEXIS
  38471, at *6 (S.D. Cal. Mar. 22, 2011), the Honorable Marilyn Huff certified a class on November
  15, 2011, resulting in a published decision, In re Ferrero Litig., 278 F.R.D. 552 (S.D. Cal. 2011). A
  final settlement consisting of injunctive relief labeling and marketing changes, plus a $550,000
  common fund for monetary relief to the class was finally approved on July 9, 2012.

  In re Qunol CoQ10 Liquid Labeling Litigation, No. 8:11-cv-173-DOC (C.D. Cal.)
  This case involved false and deceptive consumer advertising of a dietary supplement. The Marron
  Firm was appointed class counsel and successfully defeated defendants’ motion to decertify the class
  following the Ninth Circuit’s decision in Mazza v. Am. Honda Motor Co., 666 F.3d 581 (9th Cir.


                                                                                                          7
Case 2:17-cv-06983-CAS-SK Document 64-5 Filed 06/03/19 Page 9 of 11 Page ID #:1469




  2012). See Bruno v. Eckhart Corp., 2012 U.S. Dist. LEXIS 30873 (C.D. Cal. Mar. 6, 2012); see
  also Bruno v. Quten Research Inst., LLC, 2011 U.S. Dist. LEXIS 132323 (C.D. Cal. Nov. 14, 2011).
  The case settled on the eve of trial (originally scheduled for October 2, 2012) for cash payments to
  the class and injunctive relief.

  Iorio v. Asset Marketing Systems, Inc., No. 05cv00633-IEG-CAB (S.D. Cal.)
  This action involved allegations of elder financial abuse and fraud. Mr. Marron was appointed class
  counsel on August 24, 2006 and the Court certified a class on July 25, 2006. After nearly six years
  of intensive litigation, including “challenges to the pleadings, class certification, class
  decertification, summary judgment,…motion to modify the class definition, motion to strike various
  remedies in the prayer for relief, and motion to decertify the Class’ punitive damages claim,” plus
  three petitions to the Ninth Circuit, attempting to challenge the Rule 23(f) class certification, a
  settlement valued at $110 million was reached and approved on March 3, 2011. Iorio, Dkt. No. 480.
  In granting final approval to the settlement, the Court noted that class counsel were “highly
  experienced trial lawyers with specialized knowledge in insurance and annuity litigation, and
  complex class action litigation generally” and “capable of properly assessing the risks, expenses,
  and duration of continued litigation, including at trial and on appeal.” Id. at 7:18-22.

  Martinez v. Toll Brothers, No. 09-cv-00937-CDJ (E.D. Penn.)
  Shareholder derivative case alleging breach of fiduciary duty, corporate waste, unjust enrichment
  and insider trading, filed derivatively on behalf of Toll Brothers and against individual corporate
  officers. Under a joint prosecution agreement, this action was litigated along with other consolidated
  and related actions against Toll Brothers in a case styled Pfeiffer v. Toll Brothers, No. 4140-VCL
  in the Delaware Chancery Court. After extensive litigation, the case settled in September 2012 for
  $16.25 million in reimbursement to the corporation.

  Peterman v. North American Co. for Life & Health Insurance, No. BC357194, (L.A. Co. Super.
  Ct.), involved allegations of elder financial abuse. This case was litigated for over four years and
  achieved a settlement of approximately $60 million for consumers.

  Vaccarino v. Midland Nat’l Life Ins. Co., No. 2:11-cv-05858-CAS (MANx) (C.D. Cal.)
  This action involved allegations of elder financial abuse and fraud. On June 17, 2013, the Honorable
  Christina A. Snyder appointed the Marron Firm as Class Counsel, and on February 3, 2014, the
  Court certified a class of annuities purchasers under various theories of relief, including breach of
  contract and the UCL. On September 22, 2014, the court granted final approval to a class action
  settlement that achieved a settlement of approximately $5.55 million for consumers, including cy
  pres relief to the Congress of California Seniors.

  CURRENT AND NOTABLE APPOINTMENTS AS CLASS COUNSEL

  Hilsley v. Ocean Spray Cranberries, Inc. No. 3:17-cv-02335(GPC) (S.D. Cal.)
  A California class of consumers brought this suit against Ocean Spray Cranberries, Inc. and Arnold
  Worldwide LLC for violations of California’s Consumer Legal Remedies Act. Plaintiff alleges that
  certain Ocean Spray products falsely state “no artificial flavors” when they in fact contain the
  artificial flavoring agent, malic acid. On November 29, 2018, the Honorable Gonzalo P. Curiel
  granted class certification, appointing Ronald A. Marron and Michael Houchin of the Marron Firm
  as class counsel.


                                                                                                           8
Case 2:17-cv-06983-CAS-SK Document 64-5 Filed 06/03/19 Page 10 of 11 Page ID
                                 #:1470



Romero v. Securus Technologies, Inc. No. 3:16-cv-01283 (JM) (S.D. Cal.)
Plaintiffs Juan Romero, Kenneth Elliot, and Frank Tiscareno allege that Securus Technologies
illegally recorded telephone conversations between inmates and their counsel. On November 21,
2018, the Honorable Jeffrey Miller granted class certification in part, appointing the Law Offices of
Ronald A. Marron as co-lead class counsel.

O’Shea v. American Solar Solutions, Inc., No. 3:14-cv-00894-L-RBB (S.D. Cal.)
On March 3, 2017, the Honorable M. James Lorenz certified a TCPA class of all individuals in the
United States who were called on behalf of the defendant, using the ViciDial predictive dialers, on
a cellular telephone number, between November 22, 2012 and August 22, 2015, and appointed
Ronald A. Marron, Alexis Wood and Kas Gallucci as class counsel.

Reyes v. Education Credit Management Corporation, No. 3:15-cv-00628-BAS-AGS (S.D. Cal.)
Plaintiff A.J. Reyes brought suit against Education Credit Management Corporation under
California’s Invasion of Privacy Act. Plaintiff alleges due to an error in the Defendant’s phone
system, inbound calls to ECMC were being recorded without their consent. On September 20, 2017,
the Honorable Cynthia Bashant certified a class of individuals who made inbound calls to lines with
the faulty setting, as well as granted certification of plaintiff’s demand for injunctive relief and
monetary damages. The Law Offices of Ronald A. Marron was appointed as class counsel.

Robbins v. Gencor Nutrients, Inc., No. 16AC-CC00366 (Circuit Court, Cole Cty. Mo.).
On May 14, 2018, the Honorable Jon E. Beetem granted preliminary approval of a nationwide false
advertising class action settlement concerning testosterone boosting supplements and appointed the
Law Offices of Ronald A. Marron as co-lead class counsel.

Allen v. Hyland’s, Inc., No. 12-CV-1150 DMG (MANx) (C.D. Cal.)
Nationwide class of consumers certified for false and deceptive advertising against largest U.S.-
based manufacturer of homeopathic drugs, involving ten over-the-counter homeopathic drug
products. A nationwide class was certified after two years of vigorous litigation, including Marron
firm counsel surviving against two motions to dismiss, a motion for judgment on the pleadings, and
a motion to strike punitive damages. See 300 F.R.D. 643 (C.D. Cal. 2014). The case is currently on
appeal before the Ninth Circuit following a thirteen-day jury trial before the Honorable Judge Dolly
M. Gee.

Allen v. Similasan Corp., No. 12-cv-376 BAS (JLB) (S.D. Cal.)
A California class of consumers alleging false and deceptive advertising of six homeopathic drugs
was certified by the Honorable Cynthia A. Bashant on March 30, 2015, with the Court noting that
the firm was experienced and competent to prosecute the matter on behalf of the Class. Judge
Bashant denied summary judgment on the class’ claims that the drug products were not effective, as
advertised, and certified claims under California’s Consumers Legal Remedies Act, Unfair
Competition Law, False Advertising Law, breach of express and implied warranty, and violation of
the federal Magnuson-Moss Warranty Act.




                                                                                                        9
Case 2:17-cv-06983-CAS-SK Document 64-5 Filed 06/03/19 Page 11 of 11 Page ID
                                 #:1471



OTHER NOTABLE CASES

In re Santa Fe Natural Tobacco Company Marketing & Sales Practices Litig., No. 1:16-md-
02695-JB-LF (D.N.M.)
On May 24, 2016, Ronald A. Marron was appointed to the Executive Committee in a multidistrict
litigation labeling case. (Dkt. 24.)

Henderson v. The J.M. Smucker Company, No. 2:10-cv-4524-GHK (C.D. Cal.)
This action was the catalyst forcing the defendant to reformulate a children’s frozen food production
to remove trans-fat. On June 19, 2013, the Honorable George H. King held the firm’s client was a
prevailing Private Attorney General and entitled to her costs and attorneys’ fees.


NINTH CIRCUIT CASES

John Sandoval v. Pharmacare US, Inc., Case No. 16-56301 (9th Cir.)
On April 5, 2016, the Ninth Circuit reversed, in part, the District Court’s order granting summary
judgment in a false advertising class action concerning an aphrodisiac dietary supplement called
“IntenseX” The Marron Firm successfully argued that statements on the intensex.com website
showed that the defendant failed to obtain approval of IntenseX as an OTC aphrodisiac drug, thus
creating a basis for liability under California’s Unfair Competition Law.

Reid v. Johnson & Johnson, Case No. 12-56726 (9th Cir.)
On March 13, 2015, the Ninth Circuit reversed, in part, the District Court’s order granting the
defendant’s motion to dismiss in a false advertising class action concerning Benecol spread that was
allegedly falsely advertised as containing “No Trans Fat.” The Marron Firm successfully argued
that the plaintiff’s claims are not preempted by the Federal Food, Drug, and Cosmetics Act. Reid v.
Johnson & Johnson, 780 F.3d 952, 964 (9th Cir. 2015).

SUPREME COURT CASES

Troy Lambert v. Nutraceutical Corp., Case No. 17-1094
On September 15, 2017, the Ninth Circuit Court of Appeals reversed a class decertification order in
a false advertising class action concerning a dietary supplement product. (Case No. 15-56423). The
Marron Firm successfully argued that the “full refund” measure of damages could be calculated on
a class wide basis and that the model matched plaintiff’s theory of liability. “In a matter of first
impression,” the Ninth Circuit also held that “the Rule 23(f) deadline is not jurisdictional” and that
“equitable exceptions apply.” Lambert v. Nutraceutical Corp., 870 F.3d 1170, 1174 (9th Cir. 2017).
On February 26, 2019, the United States Supreme Court reversed the Ninth Circuit's holding that
equitable exceptions apply to the Rule 23(f) deadline. Nutraceutical Corp. v. Lambert, 139 S. Ct.
710 (2019). However, the Supreme Court remanded the case back to the Ninth Circuit for
consideration of whether the "Rule 23(f) petition was timely even without resort to
tolling." Id.at 717. The Ninth Circuit is now currently considering the remanded issues.




                                                                                                         10
